Case 3:20-cv-15228-ZNQ-DEA Document 27 Filed 07/15/21 Page 1 of 1 PagelD: 367

The Rosen Law Firm

INVESTOR COUNSEL

ORAER, Gonen Haklay, Esq.
ghaklay@rosenlegal.com

a

 

June 25, 2021
VIA ECF
Hon. Michael A. Shipp
Clarkson 8. Fisher Building
& U.S, Courthouse
402 Hast State Street
Trenton, NJ 08608

Re: Spar v. Celston Corp.
3:20-cv-15228 MAS DEA

Dear Judge Shipp:

We write seeking clarification of the Court’s two competing Orders in this case, Dkt. Nos.
20 and 21, that the Private Securities Litigation Reform Act (“PSLRA”) governs.

On January 15, 2021, movants Shlomo Spar and Vincent Zhou filed a Notice of Non-
Opposition to the Motion of Milan Taraba for appointment as lead plaintiff in this class action,
effectively conceding that Mr. Taraba had a larger financial interest than they and was otherwise
qualified to represent the putative class. On June 22, 2021, the Court, however, issued two
competing orders. In the first, noting that his motion was unopposed, Dkt. No. 20, at 3, the Court
appointed appointing Mr. Taraba as Lead Plaintiff and approved his selection of Lead Counsel.
Dkt. No. 20. In the second, the Court appointed Messrs. Spar and Zhou as Lead Plaintiff and
approving their selection as lead counsel, also noting that Messrs Spar’s and Zhou’s motion was
unoppo d, Dkt, No. 21, at 3. Messrs. Spar and Zhou did not oppose Mr, Taraba’s motion,

   

We ask for the Court to clarify these competing orders, appointing Mr. Taraba as sole Lead
Plaintiff in this action and approving his selection of The Rosen Law Firm, P.A. as Lead Counsel
for the putative class.

If the Court has any questions, we stand ready to respond.

So Ordewd : Respectfully submitted,

{s/ Gonen Hakla
Gonen Haklay

 

Douglas E. Acpert, U.S.M.J.

cc: Counsel of Record (via ECF)

 

THE ROSEN LAW FIRM, P.A. ¢101 GREENWOOD AVENUE, SUITE 440, JENKINTOWN, PA 19046 ¢ TEL; (215) 600-2817 + FAX: (212) 202-3827

 
